There is no bill of exceptions and no error appears in the record which will affect the judgment of conviction.
However, the sentence is erroneous. The defendant was tried on a charge of petit larceny, and the verdict of the jury was: "We the jury find the defendant guilty as charged." This verdict authorized a judgment of guilt and the imposition by the court of a sentence to hard labor or to jail and a sentence for the costs. Flowers v. State, 22 Ala. App. 27, 112 So. 221; Hollis v. State, 123 Ala. 74, 26 So. 231.
Where the cause is tried before a jury, the court has no authority to fix a fine as a part of the punishment. Code 1923, § 4908; Williams v. State, 23 Ala. App. 338, 125 So. 207.
The judgment for the fine of $100 and the sentence of thirty days at hard labor based upon a failure to pay said fine is set aside and held for naught.
The judgment is corrected by striking out the fine of $100 and the sentence of thirty days' hard labor on failure to pay said fine, and as corrected the judgment is affirmed.
Corrected and affirmed. *Page 536